Citation Nr: 0324635	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from February 1950 to March 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO that 
granted service connection for PTSD and assigned a 10 percent 
rating, effective on March 26, 1998.  

In a December 1999 rating decision, the RO increased the 
initial rating to 30 percent for the service-connected PTSD, 
effective on March 26, 1998.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993)  

In July 2000, the case was remanded by the Board to the RO 
for additional development of the record.  

In a December 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that an initial rating in excess of 30 
percent is warranted for the service-connected PTSD.  

In December 2002, the Board determined that additional 
treatment records from the Syracuse, New York Vet Center 
should be obtained and associated with the claims file.  

In light of the foregoing, the Board undertook additional 
development on the issue of an initial rating in excess of 30 
percent for the service-connected PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  The development 
included obtaining additional VA medical records.  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidates the Board's development regulations.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA.  In addition, the RO has not 
had an opportunity to review the case based on all the 
evidence of record, particularly the most recent VA treatment 
records.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, the RO must 
undertake to review the veteran's claims 
in light of the additional evidence added 
to the record pursuant to the Board's 
development, particularly the VA medical 
records.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
are completed.  

2.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




